Citation Nr: 0816368	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-01 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for severe chemical damage 
to both lower extremities with burning, numbness and chronic 
pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and C.W.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2008, the veteran presented personal testimony 
during a travel board hearing before undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in May 2004.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Notice regarding these elements was provided 
to the veteran in a supplemental statement of the case dated 
in October 2007.

The veteran claims essentially that he experiences burning, 
numbness, and pain in his legs and feet due to being exposed 
to chemicals while on active duty.  In this regard service 
personnel records may shed some light onto his military 
occupational specialty during service, and the type and 
amount of chemicals to which he was exposed.

Service records show that in December 1980, the veteran 
received treatment for chemical burns to his forearms due to 
exposure to a cleaning compound.  In December 1984, the 
veteran was exposed to chlorobromomethane.  A January 1985 
treatment note clarifies that the veteran was exposed in open 
air to chlorobromomethane from a fire extinguisher, and the 
veteran was hospitalized for a single day with chest pain. 
The veteran complained of occasional numbness in both of his 
legs in January 1991.  He was evaluated by a neurosurgeon 
mild degenerative joint disease and degenerative disc disease 
of the lumbar spine and a probable protruding disc at L5-S1 
were noted on X-ray films.  In September 1993, he was seen 
for a long history of low back pain.  

During a general VA examination in November 1994, the 
examiner noted that the veteran's gait was unsteady with a 
tendency to drift off.  Free movement of all extremities was 
observed.  Reflexes and sensation were noted to be intact.  
An X-ray of the lumbosacral spine revealed disc herniation, 
especially at the lower two levels.

The veteran stated in March 1995 that he had been exposed to 
hydraulic fluid, synthetic engine oil, and dry cleaning 
chemicals.  He stated that after exposure, it could be hours 
before he was allowed to take a shower and change clothes.

The veteran told a VA examiner in September 1998 that he felt 
a cold sensation to the side of his legs through his toes.  
He had been told previously that he had an L5-S1 herniated 
nucleus pulposus.  The examiner opined that the veteran had 
lumbago with bilateral radiculopathy.

The veteran complained of numbness and tingling in both of 
his legs to a VA nurse in April 2003.  A VA examiner noted in 
July 2003 that pulses were felt in both of the veteran's 
feet.  It was observed that the veteran had chronic pain 
related to neuropathy.

In September 2003, the veteran told a VA neurologist that he 
had been exposed to the fumes of burning oil wells, 
chlorobromomethane, and burning jet fuel while on active 
duty.  The examiner noted that the cranial nerves were 
intact.  Muscle strength on individual muscle testing was 5/5 
throughout.  The deep tendon reflexes were brisk and 
symmetrical bilaterally.  Plantar responses were flexor 
bilaterally.  No sensory loss to light touch, pin, 
proprioception or double simultaneous simulation was noted.  
The distal pulses were strong.  However, the examiner opined 
that despite the paucity of findings, the symptoms sounded 
very much like those of a polyneuropathy.

An October 2003 VA treatment note indicates that the veteran 
experienced hypersensitivity and burning on both feet 
following surgical removal of ingrown toenails.

On a VA neurology follow-up visit in January 2004, the 
veteran said that his feet and legs were worse at night and 
after a hard day's work.  The neurologist stated that the 
veteran had polyneuropathy.  The veteran related to a VA 
nurse in May 2004 that he had been told that he had chemical 
neuropathy in his feet.

Lay statements from G.O.M., R.H.L., N.G., and C.D.W. 
submitted in March 2006 all state that the veteran received 
significant exposure to fuel, oil, and other chemicals 
through his job while on active duty.

In February 2006, the veteran had a spinal tumor removed.  A 
follow-up sonogram of both lower extremities revealed a 
normal sonographic appearance without evidence of deep vein 
thrombosis.

During a March 2008 personal hearing before the undersigned 
Veterans Law Judge, the veteran said that for the last five 
years of his active duty he worked as an environmentalist 
responsible for getting rid of chemicals and cleaning up 
usage spills.  He stated that he was exposed to hydraulic 
fluid, synthetic engine oil, and fuel.  He remembered many 
days when he would be soaked head to foot.  While on 
assignment to Turkey, he was exposed to sand fleas.  He 
recalled witnessing a couple of black clouds go through his 
base, and six or seven people had to go to the hospital for 
respiratory problems.  He said that a VA neurologist told him 
that his neuropathy was caused by chemicals.  He reported 
that the numbness in his legs began a year or two after he 
left the service.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

The Board notes that the veteran has not been afforded a VA 
examination in connection with this claim.  The Board 
additionally notes that the veteran is service-connected for 
discogenic disease of the lumbar spine and degenerative 
arthritis of the dorsal spine.  As the medical evidence of 
record shows that the veteran has been variously diagnosed 
with radiculopathy and neuropathy, the veteran should be 
afforded a VA examination to determine the proper diagnosis 
and etiology of his documented symptoms.  While the veteran 
alleges damage to both lower extremities due to chemical 
exposure, the possibility exists that his problems are of a 
musculoskeletal origin.  

The veteran also indicated in his March 2008 personal hearing 
that he had received an EMG at VAMC Salem.  The few 
outpatient notes of record from VAMC Salem do not contain the 
results of an EMG.  It appears that the medical records of 
record are incomplete.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
obtain all outstanding pertinent medical records from VAMC 
Salem, VAMC Beckley, and VAMC Richmond, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers-VA and private-who have 
treated the veteran for his claimed lower 
extremity disorder.  After the veteran 
has signed the appropriate releases, 
those records not already associated with 
the claims file should be obtained and 
associated with the claims folder.  
Specifically, the AMC/RO should obtain 
all outstanding medical records for the 
veteran from VAMC Salem, VAMC Beckley, 
and VAMC Richmond.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo a neurological 
examination for his lower extremities 
at an appropriate VA medical facility.

The entire claims file must be made 
available to the physician performing 
the examination.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  The examination 
report should include discussion of the 
veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be 
reported in detail.

The physician is requested to provide an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that a lower 
extremity disorder accounting for the 
veteran's symptoms was incurred in or is 
otherwise related to his period of 
military service.

If the physician determines that it is 
not at least as likely as not that the 
lower extremity disorder was directly 
related to the veteran's military 
service, then the physician is asked to 
opine whether it is at least as likely as 
not (50 percent probability or greater) 
that the claimed lower extremity disorder 
was caused secondary to veteran's 
service-connected lumbar spine or dorsal 
spine disorders.  If not caused by the 
lumbar or dorsal spine disorders, the 
examiner is requested to determine if the 
service connected lumbar or dorsal spine 
disorder aggravates the lower extremity 
disorder.

Any opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations. A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder. The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

